





 
 
ZENITH BANK PLC
[ernzenithgraphic.jpg]
 
HEAD OFFICE
 
 



June 17, 2016


The Managing Director
Erin Petroleum Nigeria Limited
Formerly Camac Petroleum Limited
Camac House, Plot 1649, Olosa Street
Victoria Island, Lagos
Emai: okezie.odimuko@camacenergy.com
Phone:08034294673


Dear Sir


OFFER OF CREDIT FACILITY


We are pleased to advise that the Board and Management of Zenith Bank Plc has
approved a review of the credit facility earlier availed vide over Offer Letter
dated July 21, 2014 to your company as requested under the following terms and
conditions:


Lender
Zenith Bank Pic ("Zenith")
Borrower
Erin Petroleum Nigeria Limited ("EPNL")
Type of Facility
Term Loan
Initial Amount
US$100,000,000.00 (One Hundred Million Dollars)
New Amount
US$92,367,295.33 (Ninety-two Million, Three Hundred and Sixty· seven Thousand,
Two Hundred and Ninety-five Dollars, Thirty· three Cents) to be booked in Dollar
and Naira tranches as follows:
 
(i) N1,528,133,618.25 (One Billion, Five Hundred and Twenty­ eight Million, One
Hundred and Thirty-three Thousand, Six Hundred and Eighteen Naira, Twenty-five
Kobo)
 
(ii) US$84,375,000.00 (Eighty-fourMillion, Three Hundred and Seventy-five
Thousand Dollars)
Purpose
To restructure the existing term loan facility earlier availed to finance the
development of OML 120 and OML 121.
Effective Date
April 1, 2016
Expiry Date
February 2021
Moratorium
Twelve (12) months moratorium on Principal only effective April 01, 2016.







--------------------------------------------------------------------------------





Pricing
(1) Interest Rate (Naira): 22.75% per annum
 
(2) Interest Rate (Dollar): LIBOR + 9% per annum, subject to a floor of 9.5% per
annum.)
 
(3) Default Interest: Default interest will be applicable on all overdue amounts
at floor rate plus margin of 2.00% per annum
 
(4) Fee: (i) Restructure Fee: 0.75% flat, payable in line with agreed staggered
fee payment structure below.
 
(ii) Advisory Fee: 0. 25% flat, payable in line with agreed staggered fee
payment structure below.
 
(iii) Loan Service Fee (Periodic): 0.5% flat payable in line with agreed
staggered fee payment structure below and subsequently as a lump sum payment on
every anniversary on the outstanding balance until the facility is fully repaid.
Staggered Fee Payment
Structure:
(i) 50% upon acceptance of offer
 
(ii} 25% on September 30, 2016
 
(iii) 25% on December 30, 2016
Repayment Terms
(1) Sculpting of Principal repayment to align with Cashflow as follows:
 
(i) June 2017 to December 2017- 5% per quarter
 
(ii) January 2018 to December 2018 - 5.5% per quarter
 
(iii) January 2019 to December 2019- 6% per quarter
(iv) January 2020 to December 2020-7.5% per quarter (v) February 2021-9% per
quarter
 
(2) Principal repayment shall be made quarterly after moratorium and interest
payment to remain quarterly during and after moratorium period.
Prepayment
Prepayment is allowed without penalty.
Repayment Source
(i) Proceeds of sales of crude oil produced from OMLs 120 and 121 (Oil Fields
OYO 7, 8 and 9) being financed by Zenith.
 
(ii) Revenue from other sources of cash available to EPNL and Erin Energy
Incorporated.







--------------------------------------------------------------------------------





Security
(1) Legal charge over Allied Energy Plc's interest in OMLs 120 and 121.
 
(2) All Asset Debenture over fixed and floating assets, present and future
chargeable assets of EPNL.
 
(3) Pledge over all the shares of the shareholders of EPNL (to be extended to
any new shares issued in the event of share capital increases) to Zenith.
 
(4) Assignment of EPNL's and Allied Energy's rights under all commercial
contracts relating to OMLs 120 and 121 including sale and purchase agreements,
offtake agreements and crude handling agreements.
 
(5) Irrevocable domiciliation agreement between EPNL and offtakers that all
proceeds in respect of the offtake agreements for OMLs 120 and 121 will be
domiciled with Zenith Bank.
 
(6) Irrevocable undertaking by Camac/AIIied Group to open all NXPs in respect of
crude oil lifting from OML 120/121 ( OYO 7, 8 and 9) being financed throughout
the tenor of the facility with Zenith and to route all proceeds of crude oil
sales from OYO 7 & 8 to its account with Zenith.
 
(7) Assignment of rights over Hedge, Insurance (including license non-renewal
risk insurance) and all reinsurance contracts including Performance Guarantees
by any EPC related to project execution and activities on OML 120 and 121 to
Zenith.
 
(8) First charge over all EPNL and Allied Energy accounts, receivables, rights
and interests, with respect to OML 120 and 121.
 
(9) Security Assignment by EPNL and Allied Energy of all rights under the
Hedging Arrangements entered into in relation to the facility to Zenith Bank.
 
(10) Corporate Guarantee of Allied Energy Plc.
 
(11) Corporate Guarantee of Erin Energy Corporation, the parent company of Camac
Petroleum Limited.
 
(12) An undertaking from Allied Energy committing to domicile the proceeds from
the sale of crude oil and processing of all NXPs through its account with
Zenith.
 
(13) Comfort letter from Camac (Erin) Energy Holdings Limited to ensure that its
subsidiary (Allied Energy Plc) domiciles the crude oil proceeds with Zenith and
ensure performance of obligations under the facility agreement.











--------------------------------------------------------------------------------





Creation of Accounts


The following Reserve Accounts will be opened in the name of EPNL:


1.
Collection Accounts for Crude and Gas.

2.
Tax, Petroleum Profit Tax and Royalties.

3.
Cash calls and OPEX

4.
Debt Service Accounts

5.
Debt Service Reserve Account

6.
CAPEX

7.
General Corporate Purpose Account

8.
Hedge Proceeds Account

9.
Cash Sweep Account with Zenith Bank



Special Condition:
•
Cash Sweep

100% Cash Sweep of cash flow available for distribution after funding of Reserve
Accounts.
• Hedge:
1.
Execution of the Hedge Policy and International Swaps and Derivative Association
Agreement (ISDA) prior to the completion of this restructuring with Zenith
Capital appointed as Hedge Advisors. All cost associated with instituting an
acceptable Hedge will be for the account of EPNL.

2.
Execution of other Hedge Documents within 60 days of this restructuring to
ensure activation of an appropriate hedge once an acceptable strike price is
attained.



•
Offtake Agreement

EPNL/Erin Energy Incorporated is to submit a duly executed copy of medium or
long term Offtake Agreement between EPNL/Erin Energy Incorporated and its crude
oil and/or gas offtakers expressly domiciling proceeds of sale of crude and/or
gas through Camac/Erin account with Zenith.


•
DSRA:

DSRA funding shall initially be for one (1) quarter of interest, but will
increase to two (2) quarters once oil price is at or above $55 per barrel


Conditions Precedent:


1.
Acceptance of offer evidenced by signing and returning the attached copy of this
Offer Letter by authorized signatories of EPNL.

2.
Submission of Board Resolution of EPNL authorizing and accepting usage of the
facility.

3.
Submission of a duly executed (under seal) Board Resolution of Allied Energy Plc
authorizing the following:

(i)
The use of its OMLs 120 and 121 as collateral for this facility. All the
documents required for perfection and creation of legal charge shall be executed
accordingly.

(ii)
That all proceeds of crude oil export from OMLs 120 and 121 shall be domiciled
with Zenith and transferred to the account of EPNL with Zenith towards
liquidation of the maturing instalments of this facility.

4.
Receipt of a Letter from EPNL stating its current indebtedness to other lenders
with the following details:

(i)
Facility Limits/Obtained (ii) Current Outstanding balance (iii) Collateral
Pledged.







--------------------------------------------------------------------------------





5.
Receipt of duly executed Board Resolution of EPNL consenting to take over the
liabilities and obligations of Camac Petroleum Limited under the facility
granted by Zenith.

6.
Execution of Term Loan agreement between EPNL and Zenith.

7.
Execution of legal charge by Allied Energy Plc on its interest in OMLs 120 and
121.

8.
Creation of All Asset Debenture over the fixed and floating assets of EPNL.

9.
Execution of pledge over all the shares of EPNL (to be extended to any new
shares issued in the event of share capital increases.

10.
Submission of a duly executed medium or long term Offtake Agreement between
Camac/Erin and its crude oil and gas offtakers expressly domiciling proceeds of
sale of crude and/or gas through Camac/Erin Account with Zenith Bank.

11.
Execution of an acceptable Hedge policy and ISDA.

12.
Execution of assignment of EPNL and Allied Energy Pic's rights under all
commercial contracts relating to OMLs 120 and 121 including sale and Purchase
Agreements, Offtake Agreements and crude handling agreements.

13.
Receipt of an irrevocable undertaking by EPNL and/or Allied Energy Pic to open
all NXP in respect of crude oil lifting from OMLs 120 and 121 (OYO 7, 8 and 9)
throughout the tenor of the facility with Zenith and to route all proceeds of
crude oil sales from OMLs 120 and 121 (OYO 7, 8 and 9) to its account with
Zenith.

14.
Execution of pledge over EPNL accounts, receivables, rights and interests, but
only to the extent that its relates to OMLs 120 and 121.

15.
Execution of first charge on EPNL account with Zenith, warehousing the proceeds
of crude oil sales on OMLs 120 and 121.

16.
Receipt of duly executed standard Corporate Guarantee of Allied Energy Plc.

17.
Receipt of duly executed standard notarized Corporate Guarantee of Erin Energy
Incorporated, the parent company of EPNL.

18.
EPNL shall undertake to provide the Naira equivalent of the foreign exchange or
that its account with Zenith should be debited for the Naira equivalent of
principal and interest in the event that payment from crude exported is delayed
on due date of repayment or at the time of expiration of the facility.

19.
Execution of all other necessary security documents.



Other Conditions:
1.
EPNL shall submit a copy of its quarterly management accounts within sixty (60)
days of the end of each quarter and audited accounts within one hundred and
twenty (120) days of the end of the financial year.

2.
This offer is made subject to availability of funds and to the rules and
regulations governing banking business as enunciated by the Central Bank of
Nigeria from time to time.

3.
In line with Central Bank of Nigeria ("CBW) directive, Zenith shall disclose
information relating to this facility to CBN Licensed Credit Bureaus.

4.
EPNL shall be required to take out a comprehensive insurance policy with a
reputable insurance company acceptable to Zenith against fire and any other form
of peril on OMLs 120 and 121 with Zenith noted as the first loss payee.

5.
EPNL shall use its best efforts to ensure that contractors/subcontractors
associated with this project open/maintain accounts with Zenith wherein funds
shall subsequently be disbursed.

6.
Zenith reserves the right to review the terms and conditions of this facility.
EPNL shall be notified of any decision taken in this respect, as it does not
diminish the bank's control.







--------------------------------------------------------------------------------





7.
EPNL shall submit on an annual basis an independent reserves and technical
report covering OMLs 120 and 121 prepared by an Independent Technical
Consultant, acceptable to Zenith.

8.
EPNL shall submit documents relating to EPNL's acquisition of the remaining
economic interest in OMLs 120 and 121 from Allied Energy.

9.
In the event of a contemplated sale of shares, issuance of additional share
capital, amalgamation of business or any other change that would result in any
change of ownership of the company, or a substantial share capital of the
company being taken over by a new owner, the prior consent of Zenith must be
obtained in writing, otherwise the facility shall become immediately due and
payable.

10.
EPNL shall submit Environmental Impact Assessment (EIA) or Environmental and
Social Impact Assessment (ESIA) and other required regulatory permits from DPR
as at when required.

11.
EPNL shall not incur additional borrowings for further expansion of OMLs 120 and
121 without the written consent of Zenith. Zenith shall have right of first
refusal.

12.
EPNL shall carry out periodic reserve redetermination audit to ascertain changes
in borrowing base.

13.
Zenith reserves the right to securitize,syndicate or sell its interest in this
credit facility based on its global risk/liquidity management objectives during
the period of the facility.

14.
All legal fees, out-of-pocket expenses, taxes or commissions including cost of
recovery of the facility in the event of default shall be for the account of
EPNL.



Kindly indicate your understanding and acceptance of the above terms and
conditions by signing this offer letter, and returning same to us on or before
July 1, 2016.


Please note that Zenith reserves the right to regard this offer as lapsed if it
is not accepted on or
before the above date.


Yours faithfully
ZENITH BANK PLC


[ernnampic.jpg]
[ernebenezersig.jpg]





The offer of US$92,367,295.33 (Ninety-two Million, Three Hundred and Sixty-seven
Thousand, Two Hundred and Ninety-five Dollars,Thirty-three Cents) Term Loan,
together with all the terms and conditions has been read and is hereby accepted
on behalf of Erin Petroleum Nigeria Limited by:


[ernsignature1024a02.jpg]



